Citation Nr: 1622928	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-24 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of a child in the custody of the appellant.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1983 to October 1995.  The appellant is the mother of the Veteran's child.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision by the Atlanta, Georgia Department of Veterans Affairs Regional Office (RO).  In her September 2011 substantive appeal, the appellant requested a hearing before a member of the Board, which was scheduled for April 2016.  However, the appellant failed to appear for the scheduled hearing and did not request that the hearing be rescheduled.  The Board therefore considers the request for a hearing to be withdrawn. 


FINDINGS OF FACT

1.  A.A. is the child of the Veteran, and does not reside permanently with the Veteran.  

2.  The appellant's request for an apportionment of the Veteran's VA disability compensation benefits was received by VA on January 12, 2009, several days before her 18th birthday.

3.  There is no contention that A.A. was a helpless child before the age of 18, or that she enrolled in a program of education following her 18th birthday.  

4.  The Veteran has never received additional VA benefits on account of having A.A. as a dependent, and he was abiding by his court-imposed support obligations at the time A.A. had turned the age of 18.

 
CONCLUSION OF LAW

The criteria for apportionment of the Veteran's disability compensation payments for a child in the custody of the appellant have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.31, 3.450, 3.451, 3.452 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 U.S.C.A. §§ 7102(b)(2) and 7105A, and C.F.R. §§ 19.100-02 and 20.500-04.  The applicable contested claims procedures were followed in this case.  There is no evidence, and neither the appellant nor the Veteran has alleged, a deficiency with VA duties.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal Criteria and Analysis

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2015).  The Board notes that the applicable contested claims procedures were followed in this case, as the RO provided the appellant and the Veteran with a notice of their procedural and appellate rights.

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2015). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 
38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. 
 § 3.450(a)(1)(ii) (2015).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a general apportionment.  38 C.F.R. § 3.450 (2015); Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  38 C.F.R. § 3.451 (2015). 

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014); 
38 C.F.R. §§ 3.450(a)(1)(ii), 3.451 (2015). 

In general, the term "child of the Veteran" includes an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2015).

The appellant filed a request for an apportionment of the Veteran's disability compensation benefits on January 12, 2009, only 8 days before A.A. turned 18.  The appellant has not alleged that A.A. became permanently incapable of self-support at any time before her 18th birthday, and although at one point the appellant indicated that she was looking into seeing what sources of college funds were available for A.A., she has never suggested that A.A. pursued a course of instruction at an approved educational institution after her 18th birthday.  Consequently, there is no legal basis in this case for an apportionment of the Veteran's benefits beyond the Veteran's 18th birthday in January 2009.  See 38 C.F.R. § 3.57 (2015).

The Board notes that pursuant to 38 C.F.R. § 3.31, payments of monetary benefits do not commence until the first day of the month following the grant of entitlement.  Consequently, the first possible date which A.A. could have received an apportionment payment would have been February 1, 2009, after she reached the age of majority and was no longer entitled to such benefits. 

Even when considering the 8-day period between the time of application for an apportioned share of benefits and the date of majority for A.A., the Board finds that entitlement to an apportioned share of benefits was not warranted.  In this regard, the record reflects that after paternity was established via a January 2006 genetic test and a child support order was filed with the Superior Court in Georgia, ordering the Veteran to pay $283.00 a month in support, he was appropriately discharging his responsibility to A.A.  Although the appellant maintains that the Veteran was in arrears, the record does not support her contention.  The Board consequently finds that even for the 8-day period, A.A. was not entitled to an apportioned share of benefits.  In any event, even assuming she was, the apportioned share could not have begun until after the date she reached majority, and as already explained, there is no basis on the current evidence of record to extend the date during which he could be eligible as a "child" for an apportioned share of benefits.

The Board notes that the appellant has repeatedly asserted that she was told by a military Judge Advocate General's (JAG) office that A.A. should have been receiving various benefits as a result of the Veteran's status as a disabled Veteran.  The Board points out that the JAG's opinion concerning this claim is irrelevant.  Although a legal opinion by a JAG's office could, in theory, have some downstream effect on a matter adjudicated by VA, such as a line of duty determination, the opinion of a JAG's office has no binding, or even persuasive, effect on matters entirely within VA's purview, such as the legal requirements for apportioning a Veteran's benefits.  

In sum, A.A. reached the age of majority before an apportioned share of benefits could, by regulation, even start, and it is neither contended nor shown that her status as a "child" of the Veteran was extended beyond the age of majority.  In addition, even during the period of time between the application for an apportioned share of benefits and the age of majority the record shows that the Veteran was fulfilling his court-ordered financial obligation to A.A.  Accordingly, the Board finds that the preponderance of the evidence is against a claim for an apportionment of the Veteran's disability compensation benefits and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of a child in the custody of the appellant is denied. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


